—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him, after a nonjury trial, of manslaughter in the first degree. His contention that the verdict rejecting his justification defense is contrary to the weight of the evidence lacks merit (see, People v Bleakley, 69 NY2d 490, 495). Evidence that the victim sustained numerous stab wounds, that defendant left the scene of the crime without reporting the incident to police, that defendant failed to retreat from the victim’s apartment, and that defendant was unable to explain how the victim was stabbed through the hand if she was, as claimed by defendant, holding a hammer, all support the court’s rejection of the justification defense (see, People v Van Allen, 216 AD2d 39; People v Longo, 182 AD2d 1019, lv denied 80 NY2d 906; People v Martinez, 144 AD2d 699, lv denied 73 NY2d 923). We also reject the contention of defendant that, as a resident of the apartment, he had no duty to retreat. Although defendant had stayed in the apartment of the victim for a few days before the incident, he was there as her guest; *945the apartment was not his (see, People v Van Allen, supra). (Appeal from Judgment of Monroe County Court, Wisner, J.— Manslaughter, 1st Degree.) Present—Denman, P. J., Lawton, Wesley, Doerr and Balio, JJ.